[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-15685                ELEVENTH CIRCUIT
                                                              MAY 12, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D. C. Docket No. 08-20516-CR-UUB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

KEEBLE LLOYD MALCOLM,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 12, 2009)

Before DUBINA, CARNES and FAY, Circuit Judges.

PER CURIAM:

     Keeble Lloyd Malcolm appeals his 46–month sentence for illegally
reentering the United States after deportation, in violation of 8 U.S.C. § 1326(a).

Malcolm contends that his sentence is procedurally and substantively

unreasonable.

      We review the sentence imposed by the district court for reasonableness.

United States v. Williams, 526 F.3d 1312, 1321 (11th Cir. 2008). The Supreme

Court has clarified that the reasonableness standard means review for abuse of

discretion. Gall v. United States, 552 U.S. __, __, 128 S. Ct. 586, 597 (2007).

“[T]he burden of establishing that the sentence is unreasonable in light of the

record and the § 3553(a) factors lies with the party challenging the sentence.”

Williams, 526 F.3d at 1322.

      A sentence may be procedurally unreasonable if the district court failed to

calculate or incorrectly calculated the guidelines, treated the guidelines as

mandatory, failed to consider the § 3553(a) factors, selected a sentence based on

clearly erroneous facts, or failed to adequately explain the chosen sentence. Gall,
128 S. Ct. at 597. The district court is not, however, required to discuss explicitly

its consideration of each of the § 3553(a) factors on the record. Instead, we ask

whether the district court has “considered the parties’ arguments and has a

reasoned basis for exercising his own legal decisionmaking authority.” United

States v. Pugh, 515 F.3d 1179, 1191 n.8 (11th Cir. 2008); see also Rita v. United



                                           2
States, 551 U.S. __, 127 S. Ct. 2456, 2468 (2007).

      We consider “the substantive reasonableness of the sentence” under the

totality of the circumstances. Gall, 128 S. Ct. at 597. A sentence is substantively

unreasonable if it is not supported by the § 3553(a) factors. Id. at 600. “The

weight to be accorded any given § 3553(a) factor is a matter committed to the

sound discretion of the district court.” Williams, 526 F.3d at 1323 (quotation

omitted). Further, we “expect a sentence within the Guidelines to be reasonable.”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Here the district court’s sentence is both procedurally and substantively

reasonable. No one disputes that the district court correctly calculated Malcolm’s

guideline sentence range at 46–57 months. The district court did not treat the

guidelines as mandatory. In determining Malcolm’s sentence, the district court

properly considered Malcolm’s background, which included a criminal history of

drug offenses (most recently conspiracy to distribute over 1000 kilograms of

marijuana), in relation to the “relatively minor nature of [his illegal re-entry]

offense.” The district court demonstrated a “reasonable basis” for Malcolm’s

sentence.

      The district court further stated that it had considered the § 3553(a) factors

but did not believe that a downward variance was appropriate in this case. Instead,



                                            3
the district court concluded that “the total picture of [Malcolm’s] background”

justified a sentence at the low-end of the guidelines range. The district court’s

46–month sentence is reasonable.

      AFFIRMED.




                                           4